t c memo united_states tax_court carolyn f whitsett petitioner v commissioner of internal revenue respondent docket no filed date frank agostino jeff m dirmann and eugene kirman for petitioner alex schlivko for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioner’ sec_2012 federal_income_tax and an accuracy-related_penalty of dollar_figure before trial the parties stipulated a reduced deficiency and if we conclude that a penalty is due a correspondingly reduced penalty to be determined by the parties’ rule_155_computations the only issue for decision is whether petitioner is liable for the penalty we hold that she is not findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in new york when she filed her petition petitioner who was years old at the time of trial is a doctor specializing in blood transfusions in she and her then husband purchased big_number shares of immucor inc immucor common_stock for dollar_figure in she and her then husband separated under the terms of their divorce settlement she became the sole owner of the immucor shares in date tpg capital tpg agreed to acquire immucor and made an offer to immucor’s shareholders to purchase their stock for dollar_figure per share at that time petitioner owned thanks to stock splits among other things big_number shares of immucor stock in date she notified her longtime tax_return_preparer joe whittemore that she intended to accept tpg’s offer she did in fact accept it sec_1all statutory references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar offer and on date she completed and submitted the required stock_redemption form in date tpg’s agent computershare trust co computershare sent petitioner a check dated date for dollar_figure big_number shares dollar_figure per share this check was accompanied by a document captioned corporate action advice that showed the payment_date as date and the tax_year a sec_2012 computershare also enclosed a letter dated date stating that petitioner’s stock_redemption was processed as of date on date petitioner contacted mr whittemore to bring to his attention the documents she had received mr whittemore had originally pre- pared returns for petitioner’s ex-husband and continued to do so for her after the couple separated in mr whittemore has provided tax_return preparation services for more than years before founding his own company pm group- atlanta inc in he worked as a return preparer for several small firms he prepares on average to returns each year primarily for doctors and dentists after speaking with petitioner and reviewing the documents she provided mr whittemore decided erroneously that was the proper tax_year for which to report her gain from the sale of the immucor stock to determine her gain he first subtracted from the sale proceeds her original cost_basis of dollar_figure which he obtained by calling a stockbroker to obtain the average selling_price for the immucor stock on the purchase date he then subtracted what he thought were reinvested dividends of dollar_figure which he apparently obtained by looking at petitioner’s prior tax returns on the basis of this calculation he determined that petitioner had a long-term_capital_gain for of dollar_figure dollar_figure - dollar_figure mr whittemore needed additional time to prepare petitioner’ sec_2011 return he accordingly prepared a form_4868 application_for automatic_extension of time to file u s individual tax_return and sent it to petitioner petitioner signed the form_4868 and either she or mr whittemore mailed it to the irs the irs processed the extension request and reflected it on her account as of date the form_4868 showed an estimated balance due of dollar_figure attributable mostly to the immucor stock sale mr whittemore testified that he had derived this estimate by adding the expected tax on that stock sale to petitioner’s prior year tax_liability on the basis of the form_4868 and an instruction letter from mr whittemore petitioner sent the irs a check for dollar_figure dated date to cover her estimated balance due for the irs applied this payment to her account this payment is still being held as a credit for mr whittemore prepares returns for his clients using organizers the client answers questions included in the organizer and attaches the requested documents petitioner included with her organizer for the taxable_year all of the documents she had received from computershare in date regarding her sale of the immucor stock mr whittemore did not file petitioner’ sec_2011 return by the extended due_date date on date he sent her a letter accompanied by a completed copy of her return this document reported the sale of the immucor stock and showed a balance due of dollar_figure after taking into account the dollar_figure payment petitioner had made in date mr whittemore sent peti- tioner an email concurrently with the completed return and a letter stating that he had filed the return electronically mr whittemore enclosed with this letter a form 1040-v payment vouch- er and instructed petitioner to mail this form with her payment to the irs peti- tioner complied with his instructions and on date sent the irs a check for dollar_figure accompanied by the form 1040-v the irs posted this payment to her account on date mr whittemore did not in fact file petitioner’ sec_2011 return the irs has no record of ever having received that return mr whittemore could not produce any document to verify successful efiling of the return nor could he produce any document such as a bounce back message evidencing that he had attempted an efiling that the irs rejected unaware of these facts petitioner retained mr whittemore to prepare her return mr whittemore again prepared and she submitted to the irs a form_4868 requesting an automatic_extension of time to file mr whittemore sent her a organizer sometime during the first half of she filled it out enclosed the documents called for and returned the organizer to mr whittemore on date she enclosed a letter noting her belief that she had sold the immucor stock in sometime in early computershare sent petitioner a form 1099-b pro- ceeds from broker and barter_exchange transactions for the immucor sale this form reported gross_proceeds of dollar_figure and showed the sale date as date petitioner provided this form to mr whittemore shortly after receiving it after reviewing all of the documents petitioner had provided to him mr whittemore determined that no capital_gain attributable to the immucor stock sale needed to be reported on petitioner’ sec_2012 return because he had already reported or thought he had reported that income on her return he accordingly did not include a schedule d capital_gains_and_losses with the return which he filed late on date on date petitioner received a cp80 notice from the irs stat- ing that her account had a credit of dollar_figure but that no return had been filed she promptly sent the irs a letter expressing her understanding that mr whittemore had filed her return electronically she enclosed with this letter a copy of the return that he had provided to her two days later she sent the irs a second dollar_figure check for attached to another form 1040-v she could not remember why she did this it was evidently a response to the cp80 letter perhaps prompted by her uncertainty as to whether she had previously paid the dollar_figure balance due for the irs credited this second dollar_figure payment to her account on date on date petitioner emailed mr whittemore and asked him whether it would be advisable to send the irs another copy of her return for processing he replied that there was no need to do this because he had already efiled it on date the irs sent petitioner a second cp80 notice that again showed a large credit balance on her account but again stated that no return had been filed petitioner responded to this notice on october again noting her understanding that her return had been elec- tronically filed on date the irs sent petitioner a cp2000 notice for her taxable_year that notice triggered by computershare’s form 1099-b reporting dollar_figure in gross_proceeds from the immucor stock sale informed petitioner that she had a balance due of dollar_figure for now quite worried petitioner sent mr whittemore the cp80 notice for and the cp2000 notice for and asked him what was going on he emailed her and told her to execute a form_2848 power_of_attorney and declaration of representative so that he could speak with the irs on her behalf to discuss these notices in four subsequent email ex- changes during the ensuing three months mr whittemore assured petitioner that he was communicating with the irs on her behalf with regard to her and taxable years in an email dated date mr whittemore informed petitioner for the first time that the proceeds from the immucor stock sale should have been re- ported on her return in this email he stated that he was preparing two form sec_1040x amended u s individual_income_tax_return to remedy this problem he said that he would prepare an amended_return for to report the stock sale and an amended_return it would actually have been the original return for re- porting no capital_gain he informed petitioner that he could not file these returns electronically and that he would send paper amended returns for her to file petitioner credibly testified that she never received these returns and there is no evidence that such amended returns were ever filed after receiving no response to the cp2000 notice the irs issued petitioner a notice_of_deficiency for determining a deficiency of dollar_figure and an accu- racy-related penalty under sec_6662 of dollar_figure attributable chiefly to the unreported proceeds from the immucor stock sale after receiving this notice_of_deficiency petitioner realized that something had gone seriously wrong she sought new assistance and ultimately hired counsel to represent her on date counsel for petitioner prepared and filed a return that correctly did not report the immucor stock sale proceeds this return which functioned as a protective refund claim reported an overpayment of dollar_figure for which petitioner designated to be applied against her tax_liability 2the irs made computational adjustments to petitioner’s claimed medical expense deductions and miscellaneous deductions on her schedule a itemized_deductions the irs also determined that petitioner had overpaid social_security_tax by dollar_figure although the former adjustments may be affected by the rule computation they will remain purely computational 3before trial the parties stipulated that solely for purposes of this case and for purposes of computing the sec_6662 accuracy-related_penalty for taxable continued on date petitioner timely petitioned this court for redetermina- tion of the deficiency and the penalty before trial the parties stipulated that was the correct year to report the proceeds of the immucor stock sale that peti- tioner’s aggregate basis in the immucor stock was dollar_figure that her gain on the sale was dollar_figure and that this gain was properly taxable as long-term_capital_gain for after accounting for these items the parties stipulated that petitioner is liable for a deficiency for in an amount to be determined by the parties’ rule_155_computations and if we hold for respondent as to the penalty a penalty under sec_6662 equal to of the portion of the underpayment attributable to the deficiency as thus revised opinion the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the in- continued year the dollar_figure overpayment shown on the return will be applied for petitioner’ sec_2012 taxable_year because we hold that petitioner is not liable for any penalty the application of the overpayment is irrelevant for penalty computa- tion purposes that said respondent has provided no reason to believe that peti- tioner’s overpayment for should not properly be applied against her tax_liability ternal revenue laws sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with respect to the liability of any individual for any penalty see 116_tc_438 respondent has met his burden of production regarding negligence peti- tioner did not report the proceeds from the immucor stock sale on any_tax return which she concedes was error this concession satisfies respondent’s burden of production see id pincite depending on the rule_155_computations it seems likely that respondent will also have met his burden of production by showing a substantial_understatement_of_income_tax in either case a taxpayer may avoid the accuracy-related_penalty by show- ing that she acted with reasonable_cause and in good_faith sec_6664 rea- sonable cause requires that the taxpayer exercise ordinary business care and pru- dence as to the disputed item see neonatology assocs p a v commissioner 4petitioner contends that respondent did not satisfy his burden of production with respect to the accuracy-related_penalty because he did not produce sufficient evidence that the penalty received written approval from the immediate super- visor of the individual making such determination see sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 because we hold that petitioner is not liable for any penalty we need not decide this question 115_tc_43 aff’d 299_f3d_221 3d cir good_faith means among other things an honest belief and an intent to perform all lawful obligations e g 964_f2d_318 4th cir both of these determinations are made on a case-by-case basis taking into account all relevant facts sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include among other things an honest misunderstanding of fact or law that is reasonable in light of all the circum- stances including the taxpayer’s experience knowledge and education the most important factor is the taxpayer’s efforts to assess her tax_liability correctly ibid a taxpayer may demonstrate reasonable_cause and good_faith by showing reliance on the advice of a tax professional such as an accountant or a lawyer re- garding a particular item’s tax treatment sec_1_6664-4 income_tax regs to rely in good_faith on the advice of a professional the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justi- fy reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judg- ment neonatology assocs t c pincite 5with respect to the penalty for substantial_understatement we agree with respondent that petitioner did not have substantial_authority within the meaning continued before turning to the three-pronged neonatology test we first consider pe- titioner’s own conduct to determine whether she exercised ordinary business care and prudence in contending that she did not respondent relies principally on the documents she received from computershare in date those documents include a check dated date a letter stating that the redemption was processed on that same date and a corporate action advice stating that the tax_year wa sec_2012 and that the payment_date was date respond- ent contends that a person exercising ordinary business care and prudence would have understood from these documents that any gain from the immucor stock sale would be properly reportable on a tax_return for we do not agree although petitioner is a highly educated person and a skilled physician she had no knowledge of federal income_taxation she had tendered her stock to immucor for redemption in date although the documents she received in date said that her redemption was processed on january and that the tax_year wa sec_2012 they also stated that the payment_date was date as a lay person unfamiliar with tax law stock re- continued of sec_6662 for failing to report the immucor sale proceeds on her return but she can still defend successfully against the penalty by demon- strating that she acted with reasonable_cause and in good_faith eg by showing reliance on the advice of a competent tax professional demptions and corporate_reorganizations petitioner understandably found this documentation confusing and reasonably referred this question to her longtime tax_return_preparer given the time_value_of_money it would obviously have been in petitioner’s economic_interest to report her million-dollar gain on a return rather than on a return we think that she displayed admirable business care and pru- dence by referring this question to mr whittemore and accepting his advice to report the gain for rather than deciding unilaterally what would be best for her pocketbook petitioner precisely followed all of mr whittemore’s instruc- tions she forwarded all relevant tax documents to him for his review and evalua- tion she sent tax_payments to the irs on one occasion unnecessarily as he told her to do and she timely replied to communications she received from the irs while laboring under the justifiable but mistaken belief that he had filed her return electronically see supra pp evaluating her conduct as a whole we have no doubt that she exercised ordinary business care and prudence we now consider whether petitioner has established a reliance on profes- sional advice defense to the accuracy-related_penalty under the neonatology test 6respondent errs in contending that the supreme court’s opinion in 469_us_241 prevents petitioner from asserting this continued petitioner must first show that mr whittemore was a competent professional who had sufficient expertise to justify reliance see neonatology assocs t c pincite mr whittemore has a well-established tax_return preparation business he specializes in preparing returns for physicians such as petitioner and he had prepared returns for petitioner and her ex-husband for many years with no irs challenge apart from an occasional math error although he was not a certified_public_accountant petitioner assumed that he was because he was a member of several accounting societies petitioner had every reason to believe that mr whittemore was a competent tax professional with sufficient expertise to justify her reliance as respondent notes mr whittemore committed many errors in handling petitioner’ sec_2011 and sec_2012 tax returns he incorrectly computed her basis in the continued defense at all the irs in boyle had determined an addition_to_tax under sec_6651 for late filing of an individual_income_tax_return holding that taxpay- ers have a nondelegable duty to file tax returns on time the court held that the taxpayer could not defend against the late-filing addition_to_tax by citing his attorney’s negligence in failing to file the return timely id pincite the court recognized that the outcome might be different if the attorney had affirmatively advised the taxpayer that no return was due or that the return was not due until a specified future date id pincite boyle is inapplicable here for two reasons in this case the irs determined an accuracy-related_penalty not a late-filing addition_to_tax and mr whittemore affirmatively advised petitioner that the immucor sale proceeds should not be reported on her return immucor stock he gave her erroneous advice about the year for which her gain should be reported and he neglected to efile her return as he had promised to do but whenever a taxpayer advances a reliance on professional advice defense against an accuracy-related_penalty the adviser will have made one or more mistakes if the taxpayer is completely unaware of the adviser’s errors as was true here those errors cannot be used retroactively to demonstrate the adviser’s lack of competence we find that petitioner has sufficiently demonstrated mr whittemore’s competence by reason of his knowledge and experience in preparing tax returns and that she was justified in relying on him see sec_1_6664-4 income_tax regs cf bowen v commissioner tcmemo_2001_47 holding that the taxpayers failed to prove that their return preparer was a competent tax adviser where they did not introduce any evidence regarding his credentials or his knowledge and experience in preparing tax returns the second prong of the neonatology test requires the taxpayer to show that she provided necessary and accurate information to the professional neona- tology assocs t c pincite see 70_tc_158 this means that the taxpayer must disclose all facts that she knows or reasonably should know are relevant to the proper tax treatment of an item see sec_1_6664-4 income_tax regs as applied here the question is wheth- er petitioner supplied mr whittemore with all facts and documents neces- sary for him to determine the proper tax_year for reporting her gain on the sale of the immucor stock the answer to this question is clearly yes petitioner credibly testified that she had spoken with mr whittemore in date and told him the sale price for the immucor stock to enable him to prepare her return she sup- plied him with the documentation she had received from computershare in janu- ary including the ambiguous corporate action advice shortly after re- ceiving the form 1099-b from computershare in early she forwarded that document to mr whittemore in date she provided him with her tax organizer and specifically brought the immucor stock sale to his attention noting her recollection that this sale had been reported for in short when mr whittemore started preparing petitioner’ sec_2012 return he had all of the infor- mation he needed after reviewing this information he determined that the immu- cor sale proceeds should not be reported for because he thought those sale proceeds had already been reported for petitioner cannot be blamed for this erroneous decision the third prong of the neonatology test requires the taxpayer to show that she actually relied in good_faith on the adviser’s judgment neonatology assocs t c pincite good_faith or lack thereof is determined by looking at all of the facts and circumstances in the case including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs see also id para c petitioner is a medical doctor with no training in tax_return preparation or corporate law she had retained mr whittemore to prepare her returns for many years and none of those prior returns had prompted a serious irs challenge peti- tioner indisputably relied on mr whittemore’s judgment that the immucor sale proceeds should be reported for rather than and her reliance clearly displayed good_faith the documentation computershare furnished was confusing to a lay person and petitioner reasonably referred the timing question to him this is not a case where the adviser’s judgment about the recommended tax treatment was too good to be true quite the contrary as noted previously mr whittemore’s advice was contrary to petitioner’s economic_interest but she never- theless accepted it in our view this constitutes proof positive of her good_faith 7respondent contends that mr whittemore’s basis computation for the im- mucor stock dollar_figure was so far from what petitioner now concedes to be the correct number dollar_figure that she could not have relied in good_faith on his esti- mate again we disagree the original big_number shares had been purchased in she had acquired them from her ex-husband in and they had mushroomed to big_number shares because of stock splits and mr whittemore erroneously told her continued we hold that petitioner acted with reasonable_cause and in good_faith in failing to report the proceeds from the immucor stock sale on her return she honestly believed that those proceeds had been reported on her return as mr whittemore had assured her a lay person in her position would naturally assume that proceeds from a single stock sale should not be reported on tax returns for two successive years she spent considerable time trying to determine her correct_tax liability for and she communicated extensively with mr whittemore and the irs over the entire period and she generally acted in a manner that we find reasonable for a person with her level of experience and knowledge pe- titioner has adequately demonstrated that she provided all necessary information to mr whittemore and that the mistakes on her returns are attributable to him see yguico v commissioner tcmemo_2015_230 110_tcm_505 citing 94_tc_473 continued reinvested dividends petitioner did not have records going back years and she had no knowledge of how basis in corporate stock should be computed under these circumstances she reasonably left this determination to her tax adviser and reasonably relied on his advice to reflect the foregoing decision will be entered under rule
